       Case 1:20-cv-00765-WJ-SCY Document 40 Filed 03/05/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO
T. ROSARIO ROMAN,

                Plaintiff,

        vs.                                                     Civ. No. 20-765 WJ/SCY

TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA,

                Defendant.

                             ORDER AWARDING ATTORNEY’S FEES

        This matter comes before the Court on the Declaration of Jennifer Noya in Support of

Attorney’s Fees Award, filed December 29, 2020. Doc. 31. On November 12, 2020, Defendant

Travelers Casualty Insurance Company of America (“Travelers”) filed a motion to compel,

seeking to compel supplemental responses from Plaintiff to Travelers’ First Interrogatories and

Requests for Production. Doc. 23. After Plaintiff failed to file a response to the motion, the Court

granted it as unopposed. Doc. 29. In granting the motion, the Court also granted Travelers’

request for expenses incurred in preparing the motion to compel. The Court gave Travelers 14

days to file an affidavit outlining the expenses it incurred in preparing the motion to compel and

it gave Plaintiff 14 days after Travelers filed its affidavit to object to the amount of relief

Travelers requested. Doc. 29 at 2-3. On December 29, 2020, attorney Jennifer Noya, counsel for

Travelers, filed an affidavit in support of attorney’s fees, requesting a total award of $2,126.35.

Plaintiff did not file any objections, thereby consenting to the amount of fees requested. See

D.N.M. LR-CIV. 7.1(b).

        Travelers requests attorney’s fees and expenses, totaling $2,126.35, as follows:

        Attorney Sonya Burke            .6 hours at $285        $171.00

        Attorney Nicole Richards        8.9 hours at $195       $1,735.50
       Case 1:20-cv-00765-WJ-SCY Document 40 Filed 03/05/21 Page 2 of 2




       Paralegal LeAnn Gallegos       .6 hours at $110       $66.00

       Gross receipt tax1                                    $153.85

The Court, having reviewed the motion to compel, finds both the time spent and the hourly rates

to be reasonable. See Fed. R. Civ. P. 37(a)(5)(A) (requiring the party whose conduct necessitated

the motion compel, after having an opportunity to be heard, to pay the movant’s reasonable

expenses incurred in opposing the motion) (emphasis added); Jane L. v. Bangerter, 61 F.3d

1505, 1509 (10th Cir. 1995) (“To determine a reasonable attorneys fee, the district court must

arrive at a ‘lodestar’ figure by multiplying the hours plaintiffs’ counsel reasonably spent on the

litigation by a reasonable hourly rate.”). The Court therefore grants Travelers’ request for fees

and expenses in the amount of $2,126.35.

       IT IS ORDERED that Plaintiff shall pay Defendant Travelers a total of $2,126.35 in

connection with Defendant’s Motion to Compel (Docs. 23, 31). Such payment shall be due no

later than 30 days from the date of this Order.



                                              ______________________________________
                                              STEVEN C. YARBROUGH
                                              United States Magistrate Judge




1
  “The New Mexico Gross Receipts Tax is required by state law and may be included as part of
[an] attorney’s fee award.” Olivo v. Crawford Chevrolet, Inc., 536 F. App’x 852, 856 (10th Cir.
2013); see also Huntingford v. Pharmacy Corp. of America, No. 17-cv-1210 RB/LF, 2019 WL
10888663, at *1 (D.N.M. Jan. 29, 2019) (awarding gross receipts tax as part of reasonable expenses
encompassed within Rule 37).
                                                  2
